Citation Nr: 1113748
Decision Date: 04/07/11	Archive Date: 06/14/11

DOCKET NO.  08-14 565	)	DATE 09 MAY 2011
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



ORDER


     The following correction is made in a decision issued by the Board in this case on April 7, 2011: 

On line 11 of page 9 (the first line under the heading ORDER), Service connection for bilateral hearing loss is denied. is corrected to read Service connection for bilateral hearing loss is granted on the basis of aggravation.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans Appeals
Citation Nr: 1113748	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an ankle disability.

3.  Entitlement to service connection for a knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss, an ankle disability and a knee disability.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's preexisting bilateral hearing loss was aggravated in service.  

2.  There is no competent medical evidence showing that the Veteran has been diagnosed with a chronic ankle disability.  

3.  There is no competent medical evidence showing that the Veteran has been diagnosed with a chronic knee disability.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, bilateral hearing loss disability was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2010).

2.  An ankle disability was not incurred in, or aggravated by, active military service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

3.  A knee disability was not incurred in, or aggravated by, active military service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a July 2007 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  Hence, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, an October 2007 VA examination report, and the Veteran's statements.  

The Board notes that the October 2007 VA audiology examination report reflects that the examiner reviewed the Veteran's past medical history, including his service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the VA medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that the Veteran was not afforded a VA examination for his claimed ankle and knee disabilities.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  (Emphasis added).  Here, the Veteran has neither submitted nor identified any medical evidence to establish that he has chronic disabilities of the ankle and/or knee.  Hence, the Board finds that an examination is not required for these claims.  See also, Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, degenerative disc disease, or sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Bilateral Hearing Loss

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Veteran's DD Form 214 shows that he served in the Infantry.  His assertions of noise exposure are credible and consistent with the circumstances of his service.  His service treatment records reveal that upon pre-induction examination in May 1965, manual audiometric studies revealed puretone thresholds of 40, 30, 15, 20, 20 and 20 decibels in the right ear and 30, 20, 30, 20, 25 and 10 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, respectively.  However, upon re-examination in January 1966, an audiogram was performed, which revealed puretone thresholds of 10 (25) 5 (15) 0 (10) and 5 (10) in the right ear and 10 (25) 10 (20) 10 (20) and 5 (10) in the left ear at 500, 1000, 2000, and 4000 hertz, respectively.  (Note:  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  In his Report of Medical History, completed at the time of his separation examination in October 1967, he denied hearing loss.  Audiometric studies revealed puretone thresholds of 15 (30) 15 (25) 15 (25) and 15 (20) in the right ear and 15 (30) 15 (25) 15 (25) and 15 (20) in the left ear at 500, 1000, 2000, and 4000 hertz, respectively.  

Upon VA audiological examination in October 2007, the Veteran gave a history of noise exposure in service and post-service.  Audiometric studies revealed puretone thresholds of 25, 25, 35, 70 and 70 decibels in the right ear and 20, 20, 35, 55 and 45 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz respectively.  Speech recognition scores were 96 percent in the right ear and 98 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The examiner concluded that it was less likely as not that the Veteran's current hearing loss was related to his military service because no hearing loss was noted at the time of his separation.  

The Board observes that bilateral hearing loss was demonstrated on examination for entrance to service in January 1966.  As such, the presumption of soundness on entrance to service as to hearing loss does not attach.  The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2010) apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

Comparing the audiometric results upon entrance examination in January 1966 and in October 1967, the Board observes that the results in October 1967 were worse.  There is no indication that the increased hearing loss resulted from the natural progress of the disease.  Although he did not meet the criteria of 38 C.F.R. § 3.385 for hearing loss disability at that time of his separation, his current VA examination conducted in October 2007 clearly shows that he now does.  Moreover, although the October 2007 VA examiner concluded that it was unlikely that the Veteran's hearing loss was related to his military service, he based his opinion on the supposition that the Veteran's did not have any hearing loss upon separation examination in October 1967.  However, this is inaccurate as his puretone threshold at 500 hertz was recorded as 30, bilaterally; and at 1000 and 2000 hertz it was recorded as 25, bilaterally - which according to Hensley, supra, is indicative of some hearing loss.  As such, the Board finds that opinion to be lacking probative value.  Consequently, resolving any reasonable doubt in his favor, the Board finds that service connection for bilateral hearing loss disability is warranted based on aggravation.  

Ankle and Knee Disabilities

In his June 2007 claim for benefits, the Veteran asserted that he had ankle and knee disabilities (he did not specify right, left or bilateral for either joint).  His service treatment records do show that he twisted his ankle in July 1966 and in April 1967.  Upon separation examination in October 1967, no chronic ankle disability was found.  Moreover, he has neither submitted, nor identified, medical evidence showing that he has been diagnosed with chronic ankle and knee disabilities, including arthritis of these joints.  In the absence of any currently diagnosed disability that can be causally linked to service, the claims for service connection for ankle and knee disabilities must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

The Veteran is competent to report complaints of pain in his ankle and/or knee.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to provide a medical diagnosis of a chronic orthopedic disability, to include arthritis.  Hence, his statements alone are insufficient to establish their presence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an ankle disability is denied.

Service connection for a knee disability is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


